                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE

MELVIN E. DAVIS,                               )
                                               )
              Petitioner,                      )
                                               )
v.                                             )      Nos.: 3:09-CV-259-TAV-DCP
                                               )            3:05-CR-112-TAV-DCP-1
UNITED STATES OF AMERICA,                      )
                                               )
              Respondent.                      )


                      MEMORANDUM OPINION AND ORDER

       Before the Court are Petitioner’s motion to supplement his original § 2255 petition

in light of several Supreme Court cases [Doc. 1] and Petitioner’s Motion for Relief by

Default Judgment [Doc. 2; Doc. 213, 3:05-cr-112].            Because the Court finds that

Petitioner’s motions [Docs. 1, 2] are an unauthorized second or successive motion under

§ 2255, it will TRANSFER his filings to the Sixth Circuit Court of Appeals.

       Under the Antiterrorism and Effective Death Penalty Act of 1996, a district court

may not consider a “second or successive motion” collaterally attacking a defendant’s

federal sentence until the appellate court, as provided in 28 U.S.C. § 2244, certifies that

the motion satisfies the requirements of § 2255(h). § 2255(h); see also § 2244(b)(3)(A).

If a defendant fails to obtain authorization before filing such a motion in the district court,

the district court must transfer the motion to the appellate court under § 1631. In re Sims,

111 F.3d 45, 47 (6th Cir. 1997).

       However, the district court must first determine that a subsequent petition is

indeed “second or successive.” In re Smith, 690 F.3d 809, 810 (6th Cir. 2012). The



Case 3:09-cv-00259-TAV-DCP Document 3 Filed 08/04/21 Page 1 of 4 PageID #: 8
definition of a second or successive motion within the meaning of § 2244(b) remains

somewhat hazy. See Askew v. Bradshaw, 636 F. App’x 342, 346 (6th Cir. 2016) (noting

that AEDPA does not define the term and citing Slack v. McDaniel, 529 U.S. 473,

486 (2000), for its characterization of “second or successive” as a “term of art”). But, the

Supreme Court has indicated that a second or successive § 2255 motion is one that raises

new “claims” after a defendant has already litigated and lost a § 2255 motion. See

Gonzalez v. Crosby, 545 U.S. 524, 531 (2005) (holding that “for purposes of § 2244(b) an

‘application’ for habeas relief is a filing that contains one or more ‘claims’”); In re

Nailor, 487 F.3d 1018, 1022–23 (6th Cir. 2007) (holding that the reasoning in Gonzalez

applies to § 2255 proceedings, and that “a Rule 60(b) motion should be considered a

§ 2255 motion to vacate, set aside, or correct the sentence ‘if it attacks the federal court’s

previous resolution of a claim on the merits’” or if it “attempts ‘to add a new ground for

relief’” (quoting Gonzalez, 545 U.S. at 532)); see also In re Bowen, 436 F.3d 699,

704 (6th Cir. 2006) (“[C]ourts defining ‘second or successive’ generally apply abuse of

the writ decisions, including those decisions that predated AEDPA. . . . Under the abuse

of the writ doctrine, a numerically second petition is ‘second’ when it raises a claim that

could have been raised in the first petition but was not so raised, either due to deliberate

abandonment or inexcusable neglect.”). Section 2255(h) provides that one such new

claim might rest on “a new rule of constitutional law, made retroactive to cases on

collateral review by the Supreme Court, that was previously unavailable.”




                                              2


Case 3:09-cv-00259-TAV-DCP Document 3 Filed 08/04/21 Page 2 of 4 PageID #: 9
       In Petitioner’s original § 2255 motion, he alleged numerous instances of

ineffective assistance, in addition to:

       the violation of the Double Jeopardy Clause constituted plain error; the
       denial of his motion to suppress constituted plain error; the district court
       abused its discretion in refusing to instruct the jury on a lesser-included
       offense; petitioner’s statement should not have been admitted at trial and
       during sentencing; and the district court erred in increasing petitioner’s
       sentence based upon judge-found facts

[Doc. 154 p. 5, 3:05-cr-112]. The Court denied the motion on the merits [Id. p. 18]. In

the instant motion, Petitioner seeks to collaterally attack his sentence again, this time by

contending that cases litigated after his original motion alter the definition of what

qualifies as a violent felony predicate for career offender status [Doc. 1]. He therefore

requests that this be considered a supplement to his original submission [Id. p. 3].

Because Petitioner’s motion presents a ground for relief from his sentence that he did not

raise in his previous § 2255, Petitioner’s motion presents a new “claim[]” and

accordingly qualifies as a second or successive § 2255 motion.

       Petitioner has also filed in both his civil and criminal case a “Motion for Relief by

Default Judgment” [Doc. 2; Doc. 213, 3:05-cr-112]. Petitioner requests the Court “to

vacate or correct [his] sentence on grounds that the sentence was imposed in violation of

the constitution or law of the United States” and therefore appears to seek relief

ordinarily available under § 2255 [Doc. 213 p. 2]. The Court notes that default judgment

is unavailable in this context, because Petitioner can only obtain relief under § 2255 upon

satisfying his burden “to show that he is in custody in violation of the Constitution of the

United States.” Allen v. Perini, 424 F.2d 134, 138 (6th Cir. 1970). Therefore, Petitioner’s
                                             3


Case 3:09-cv-00259-TAV-DCP Document 3 Filed 08/04/21 Page 3 of 4 PageID #: 10
motions for default judgment [Doc. 2; Doc. 213, 3:05-cr-112] are DENIED. However,

since Petitioner seeks § 2255 relief in this document, the Court will interpret the motion

in his civil case as a supplement to his request for a second or successive § 2255 motion.

       Although Petitioner’s motion [Doc. 1] and supplement [Doc. 2] represent a second

or successive motion to vacate under § 2255, the Court has not received authorization

from the Sixth Circuit Court to consider it. Accordingly, the Clerk is DIRECTED to

TRANSFER Petitioner’s filings [Docs. 1, 2] to the Sixth Circuit pursuant to 28 U.S.C.

§ 1631.

       IT IS SO ORDERED.


                                   s/ Thomas A. Varlan
                                   UNITED STATES DISTRICT JUDGE




                                             4


Case 3:09-cv-00259-TAV-DCP Document 3 Filed 08/04/21 Page 4 of 4 PageID #: 11
